



Exhibit 10.01


AMENDMENT TO CHANGE OF CONTROL
SEVERANCE AGREEMENT




This AMENDMENT, dated as of January 17, 2017 (“Amendment”), amends that certain
CHANGE OF CONTROL SEVERANCE AGREEMENT dated as of [___________] (the
“Agreement”), by and between Valero Energy Corporation, a Delaware corporation
(the “Company”), and [_________] (the “Executive”).


WHEREAS, the Company and the Executive wish to amend Section 9 of the Agreement
to add a new subsection 9(b) as stated below.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


Section I.    Amendment of Section 9 of the Agreement.


Section 9 of the Agreement is hereby amended in its entirety by replacing and
superseding the former terms of Section 9 with the terms provided below, as
follows:


Section 9.    Confidential Information. (a) The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or the Affiliated
Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company or the Affiliated Companies and which information, knowledge or data
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those persons designated
by the Company. In no event shall an asserted violation of the provisions of
this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.


(b)    Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prohibit or impede the Executive from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the U.S. Equal Opportunity Commission, the Department of Justice,
the Securities and Exchange Commission, Congress and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. This Agreement does not limit the
Executive’s ability to communicate with any government agencies or entities or
participate in any investigation or proceeding that may be conducted by any such
government agency or entity, including providing documents or other information
or disclosures, without the prior authorization of or the need to provide any
notice to the Company. In addition, this Agreement does not limit the
Executive’s right to receive an award for information provided to any government
agencies or entities. Further, the Executive acknowledges that the Executive has
been advised that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(b) is made in a





--------------------------------------------------------------------------------





complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.


Section II.    Miscellaneous.


This Amendment shall be governed by and construed in accordance with the laws of
the State of Delaware.


































[signatures appear on the following page]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.






_____________________________
[name of Executive]




VALERO ENERGY CORPORATION


by: /s/ Joseph W. Gorder
name: Joseph W. Gorder
title: President and Chief Executive Officer







